Dewey, J.
The ruling of the court of common pleas, that a payment, made by one of two defendants upon the note before it was barred by the statute of limitations, prevented the statute from running against both, and that it was not important for the jury to consider, whether Jesse F. Richards admitted that the payment was made by himself or Calvin Richards, was erroneous. This subject was fully considered by this court in the case of Peirce v. Tobey, 5 Met. 168, 171, and that decision must govern the present case.

Exceptions sustained.